           Case 2:17-cr-00025-HDM-VCF Document 114 Filed 09/29/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   NICHOLAS D. DICKINSON
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     nicholas.dickinson@usdoj.gov
 6
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00025-HDM-VCF

10                            Plaintiff,
                                                      STIPULATION TO CONTINUE
11                 vs.                                PRELIMINARY HEARING
                                                      (First Request)
12    ANTHONY BARKLEY,

13                            Defendant.

14          IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

15   America, through the undersigned, and Osvaldo E. Fumo, Counsel for defendant Anthony

16   Barkley, that the Preliminary Hearing currently scheduled for Tuesday, September 29, 2020, at

17   the hour of 4:00 p.m. be vacated and continued to a date and time convenient for the Court, but

18   in no event earlier than 14 days. This stipulation is entered into for the following reasons:

19          1. The defendant made his initial appearance on this petition for revocation on

20              September 24, 2020.

21          2. On September 28, 2020, the assigned U.S. Probation Officer provided the government

22              with discovery in this matter that included over six hours of body camera footage.

23              The government is providing that discovery to defendant’s cousel.

24

                                                      1
          Case 2:17-cr-00025-HDM-VCF Document 114 Filed 09/29/20 Page 2 of 3



 1         3. Counsel for the defendant will need additional time to review the discovery and to

 2             meet with the defendant on whether he wishes to proceed with a preliminary hearing.

 3         4. The additional time requested herein is not sought for the purposes of delay, but to

 4             allow counsel for the defendant sufficient time to effectively and thoroughly research

 5             and prepare.

 6         5. The revocation hearing is scheduled for November 17, 2020. A two-week

 7             continuance will not affect the revocation hearing if defendant decides to go forward

 8             with the preliminary hearing.

 9         6. The defendant is incarcerated and does not object to a continuance.

10         7. This is the first request for a continuance filed herein.

11         DATED this 29th day of September 2020.

12
     NICHOLAS A. TRUTANICH
13   UNITED STATES ATTORNEY

14             /s/ Nicholas Dickinson                                /s/ Osvaldo E. Fumo

15   NICHOLAS D. DICKINSON                                OSVALDO E. FUMO
     Assistant United States Attorney                     Counsel for Anthony Barkley
16

17

18

19

20

21

22

23

24

                                                      2
          Case 2:17-cr-00025-HDM-VCF Document 114 Filed 09/29/20 Page 3 of 3



 1
                               UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF NEVADA
 3
      UNITED STATES OF AMERICA,
 4                                                  Case No. 2:17-cr-00025-HDM-VCF
                            Plaintiff,
 5
                  vs.                               ORDER
 6
      ANTHONY BARKLEY,
 7
                            Defendant.
 8

 9
                   Based on the pending Stipulation of counsel, and good cause appearing,
10
            IT IS THEREFORE ORDERED that the Preliminary Hearing in the above-captioned
11
     matter currently scheduled for September 29, 2020, at 4:00 p.m., be vacated and continued to
12
     Friday, October 16, 2020, at 3:00 p.m., in courtroom 3C.
13
     IT IS SO ORDERED.
14
            DATED this 29th day of September 2020.
15

16
                                                        NANCY J. KOPPE
17                                                      UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

                                                    3
